Name: 2014/721/EU: Council Decision of 13 October 2014 establishing the position to be taken on behalf of the European Union within the Committee on Government Procurement on the accession of New Zealand to the Revised Agreement on Government Procurement
 Type: Decision
 Subject Matter: international affairs;  world organisations;  trade policy;  Asia and Oceania
 Date Published: 2014-10-18

 18.10.2014 EN Official Journal of the European Union L 300/53 COUNCIL DECISION of 13 October 2014 establishing the position to be taken on behalf of the European Union within the Committee on Government Procurement on the accession of New Zealand to the Revised Agreement on Government Procurement (2014/721/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 28 September 2012, New Zealand applied for accession to the Revised Agreement on Government Procurement (the Revised GPA). (2) New Zealand's commitments on coverage are laid down in its final offer, as submitted to the Parties to the Revised GPA on 21 July 2014. (3) Although comprehensive, the offer by New Zealand does not provide full coverage. It is thus appropriate to introduce certain carve-outs specific to New Zealand to the Union coverage. These specific carve-outs, as reflected in the Annex to this Decision, will become part of the terms of accession to the Revised GPA for New Zealand and will be reflected in the decision adopted by the Committee on Government Procurement (the GPA Committee) on New Zealand's accession. (4) New Zealand's accession to the Revised GPA is expected to make a positive contribution to further international opening of public procurement markets. (5) Article XXII(2) of the Revised GPA provides that any Member of the WTO may accede to the Revised GPA on terms to be agreed between that Member and the Parties, with such terms stated in a decision of the GPA Committee. (6) Accordingly, it is necessary to establish the position to be taken on the Union's behalf within the GPA Committee in relation to the accession of New Zealand, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Committee on Government Procurement shall be to approve the accession of New Zealand to the Revised Agreement on Government Procurement, subject to specific terms of accession set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 13 October 2014. For the Council The President M. MARTINA ANNEX EU TERMS OF NEW ZEALAND's ACCESSION TO THE REVISED GPA (1) Upon New Zealand's accession to the Revised Agreement on Government Procurement, point 3 of section 2 (The Central Government contracting authorities of the EU Member States) of Annex 1 to Appendix I of the European Union shall read as follows: 3. For the goods, services, suppliers and service providers of the United States; Canada; Japan; Hong Kong, China; Singapore; Korea; Armenia; the Separate Customs Territory of Taiwan, Penghu, Kinmen and Matsu and New Zealand, procurement by the following central government contracting authorities, provided they are not marked by an asterisk. Upon New Zealand's accession to the Revised Agreement on Government Procurement, Note 1 of the Notes to Annex 2 to Appendix I of the European Union shall include the following points after the point e: f. procurement by local contracting authorities (contracting authorities of administrative units listed under NUTS 3 and smaller administrative units, as referred to in Regulation (EC) No 1059/2003 of the European Parliament and of the Council (2) (as amended) in regard of goods, services, suppliers and service providers from New Zealand; g. procurement by contracting authorities of administrative units listed under NUTS 1 and 2 as referred to in Regulation (EC) No 1059/2003 (as amended), in regard of goods, services, suppliers and service providers from New Zealand, unless their procurement is covered under the EU Annex 3. Upon New Zealand's accession to the Revised Agreement on Government Procurement Note 6 of the Notes to Annex 3 to Appendix I of the European Union shall include the following points after the point n: o. procurement by procuring entities operating in the field of production, transport or distribution of drinking water covered under this Annex in regard of supplies, services and service providers from New Zealand; p. procurement by procuring entities operating in the field of airport facilities covered under this Annex in regard of supplies, services, and service providers from New Zealand; q. procurement by procuring entities operating in the field of the provision of maritime or inland port or other terminal facilities covered under this Annex in regard of supplies, services, and service providers from New Zealand; r. procurement by regional or local contracting authorities operating in the fields covered by this Annex, in regard of supplies, services, and service providers from New Zealand, with the exception of procurement by contracting authorities of administrative units listed under NUTS 1 and 2 (as referred to in Regulation (EC) No 1059/2003, as amended) operating in the field of transport by urban railway, automatic systems, tramway, trolley bus, bus and cable. (1) The numbering of the coverage schedules of the Parties to the Revised GPA has been changed by the WTO secretariat in agreement with the Parties to the Revised GPA. The numbering used in this Annex corresponds to the numbering of the latest true certified copy of coverage schedules of the Parties to the Revised GPA, which has been transmitted by the WTO to the Parties to the Revised GPA by way of official notification and is available at http://www.wto.org/english/tratop_e/gproc_e/gp_app_agree_e.htm#revisedGPA. The numbering of the coverage schedules of the Parties to the Revised GPA published in OJ L 68, 7.3.2014, p. 2 is obsolete. (2) Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (OJ L 154, 21.6.2003, p. 1).